Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant application having Application No. 17/445,676 filed on 08/23/2021 in which claims 1-20 are pending, all of which are ready for examination by the examiner.
The instant application is  a CON of 16/547,903 filed on 08/22/2019 which is a CIP of 15/402,346 filed on 01/10/2017 PAT 10,394,613 which is a CON of 13/753,418 filed on 01/29/2013 PAT 9,588,994 which claims benefit of 61/605,869 filed on 03/02/2012.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vas et al. (U.S. PGPub 2011/0314346; hereinafter “Vas”) in view of Wehrmeister et al. (U.S. PGPub 2014/0317085; hereinafter “Wehrmeister”).

As per claim 1, Vas discloses a method comprising: determining, by the processing module a storage network, processing parameters for data based on a number of storage and execution units of the storage network to be utilized in processing the data, wherein the data; (See paras. 58-59 and 68, wherein parameters are disclosed; as taught by Vas.)
determining, by the processing module, partitioning based on the number of storage and execution units and the processing parameters; (See Fig. 24A, paras. 58, 64 and 115, wherein partitioning data processes are disclosed; as taught by Vas.)
processing, by the processing module, the data in accordance with the processing parameters to produce slice groupings; (See Figs. 1, 3-5 and 8A, para.65 and 75, wherein slices are disclosed; as taught by Vas.)
sending, by the processing module, the slice groupings to the storage and execution units. (See Fig. 8A, para. 115, wherein sending data slices are disclosed; as taught by Vas.)
However, Vas fails to disclose data associated with a task; determining, by the processing module, task partitioning of the task; partitioning, by the processing module, the task based on the task partitioning to produce partial tasks; sending, by the processing module, corresponding partial tasks to the storage and execution units.
	On the other hand, Wehrmeister teaches data associated with a task; determining, by the processing module, task partitioning of the task; (See Fig. 10, para. 43, wherein tasks are disclosed; as taught by Wehrmeister.)
partitioning, by the processing module, the task based on the task partitioning to produce partial tasks; (See paras. 39, 54 and 160-163, wherein partitioning data are disclosed; as taught by Wehrmeister.)
sending, by the processing module, corresponding partial tasks to the storage and execution units. (See paras. 43, 53, and 165 wherein transferring data are disclosed; as taught by Wehrmeister.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Wehrmeister teachings in the Vas system. Skilled artisan would have been motivated to incorporate multi-platform optimization system taught by Wehrmeister in the Vas system.  In addition, both of the references (Vas and Wehrmeister) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data processing.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, Vas further discloses receiving, by a processing module of a storage network, the data. (See Fig. 8B, wherein receiving data is disclosed; as taught by Vas.)
However, Vas fails to disclose the task. 
On the other hand, Wehrmeister teaches the task. (See Fig. 10, para. 43, wherein tasks are disclosed; as taught by Wehrmeister.)
See claim 1 for motivation above.

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, Vas fails to disclose selecting, by the processing module, the number of the storage and execution units for the task from a plurality of storage and execution units.
On the other hand, Wehrmeister teaches selecting, by the processing module, the number of the storage and execution units for the task from a plurality of storage and execution units. (See paras. 43-44, 55, wherein performing tasks are disclosed; as taught by Wehrmeister.)
See claim 1 for motivation above.

As per claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the selecting is based on an estimated distributed computing loading level. (See paras. 61 and 115-118, wherein loading process are disclosed; as taught by Vas.)

As per claim 5, the rejection of claim 3 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the selecting is based on a storage and execution unit capability indicator. (See para. 103, wherein processing state indicator is disclosed; as taught by Vas.)

As per claim 6, the rejection of claim 3 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the selecting is based on a storage and execution unit performance indicator. (See paras. 61 and 109, wherein performance monitoring and performance indicator are disclosed; as taught by Vas.)

As per claim 7, the rejection of claim 3 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the selecting is based on a storage and execution unit availability level indicator. (See paras. 87 and 96-98, wherein availability status are disclosed; as taught by Vas.)

As per claim 8, the rejection of claim 3 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the selecting is based on a storage and execution unit threshold computing capability indicator. (See paras. 58 and 65, wherein threshold value are disclosed; as taught by Vas.)

As per claim 9, the rejection of claim 3 is hereby incorporated by reference, Vas fails to disclose wherein the selecting is based on a task schedule.
On the other hand, Wehrmeister teaches wherein the selecting is based on a task schedule. (See paras. 116 and 121, wherein task schedule are disclosed; as taught by Wehrmeister.)
See claim 1 for motivation above.

As per claim 10, the rejection of claim 1 is hereby incorporated by reference, Vas fails to disclose wherein the determining the task partitioning further comprises: determining, by the processing module, partial task execution ordering for the number of the storage and execution units.
	On the other hand, Wehrmeister teaches wherein the determining the task partitioning further comprises: determining, by the processing module, partial task execution ordering for the number of the storage and execution units. (See paras. 39, 54-55 and 160-163, wherein order of optimization tasks and partitioning data are disclosed; as taught by Wehrmeister.)
See claim 1 for motivation above.

As per claim 11, the rejection of claim 10 is hereby incorporated by reference, Vas further discloses sending the slice grouping. (See Fig. 8A, para. 115, wherein sending data slices are disclosed; as taught by Vas.)
However, Vas fails to disclose corresponding partial task to the storage and execution units in accordance with the partial task execution ordering.
	On the other hand, Wehrmeister teaches corresponding partial task to the storage and execution units in accordance with the partial task execution ordering. (See paras. 39, 54-55 and 160-163, wherein order of optimization tasks are disclosed; as taught by Wehrmeister.)
See claim 1 for motivation above.

As per claim 12, the rejection of claim 10 is hereby incorporated by reference, Vas further discloses slice grouping. (See Figs. 1, 3-5 and 8A, para.65 and 75, wherein slices are disclosed; as taught by Vas.)
However, Vas fails to disclose wherein the partial task execution ordering includes an indication of which a corresponding grouping that a corresponding storage and execution unit of the storage and execution units is to process first.
On the other hand, Wehrmeister teaches wherein the partial task execution ordering includes an indication of which a corresponding grouping that a corresponding storage and execution unit of the storage and execution units is to process first. (See paras. 42, 54-55 and 210, wherein order tasks are disclosed; as taught by Wehrmeister.)
See claim 1 for motivation above.

As per claim 13, the rejection of claim 1 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the processing the data in accordance with the processing parameters to produce slice groupings includes: arranging the data into a plurality of chunksets based on a chunk size, a data size of the data, and the number of storage and execution units; (See paras. 173 and 216, wherein set of encoded data slices are disclosed; as taught by Vas.)
generating a chunkset data matrix based on a first chunkset of the plurality of chunksets; (See Figs. 10A-10C, wherein segment matrix are disclosed; as taught by Vas.)
and matrix multiplying the chunkset data matrix with a generator matrix to produce a chunkset slice matrix, wherein each row of the chunkset slice matrix is a slice grouping of the slice groupings. (See Fig. 10B, para. 123, wherein data segmentation and slices are disclosed; as taught by Vas.)

As per claim 14, the rejection of claim 13 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the generating the chunkset data matrix comprises: determining a decode threshold number for the slice grouping; (See Figs. 10C, 26, para. 118, wherein decode threshold are disclosed; as taught by Vas.)
arranging the first chunkset into the chunkset data matrix, wherein the number of rows of the chunkset data matrix corresponds to the decode threshold number. (See Figs. 10C, 26, para. 118, wherein decode threshold are disclosed; as taught by Vas.)

As per claim 15, the rejection of claim 13 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses generating the generator matrix to include a decode threshold number columns and a pillar width number of rows, wherein the pillar width number corresponds to the number of storage and execution units. (See Figs. 10A-10C, wherein segment matrix are disclosed, also See Fig. 26, para. 80, 118, wherein pillar width number and decode threshold are disclosed; as taught by Vas.)

As per claim 16, the rejection of claim 1 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the processing parameters include data partitioning information that includes a number of data partitions, size of each data partition of the number of data partitions and organization of the data partitions. (See paras. 64, 82 and 123, wherein size of segments are disclosed; as taught by Vas.)
As per claim 17, the rejection of claim 1 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the processing parameters include slice grouping information regarding arrangement of encoded data slices into groups to produce the slice groupings. (See Figs. 5, 8A-8B, wherein encoded data are disclosed; as taught by Vas.)

As per claim 18, the rejection of claim 1 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the processing parameters include error encoding parameters. (See Fig. 8A, wherein error encode data are disclosed; as taught by Vas.)

As per claim 19, the rejection of claim 18 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the error encoding parameters include a pillar width number and a decode threshold number. (See Fig. 8A, wherein error encode data are disclosed, also See Fig. 26, paras. 80, 118, wherein pillar width number and decode threshold are disclosed; as taught by Vas.)

As per claim 20, the rejection of claim 19 is hereby incorporated by reference, the combination of Vas and Wehrmeister further discloses wherein the decode threshold number is a minimum number of encoded data slices needed to reconstruct a data segment of the data. (See Figs. 5, 8A-8B, wherein encoded data are disclosed, also See Fig. 26, paras. 80, 118, wherein decode threshold and reconstructing data segment are disclosed; as taught by Vas.)




Conclusion
The prior art made of record and are not relied upon is considered pertinent to applicant’s disclosure.
1) Chowdhuri et al. (U.S. PGPub 2006/0218123) discloses system and methodology for parallel query optimization using semantic-based partitioning.
2) Grube et al. (U.S. Patent 5,682,419) discloses method and apparatus for providing infrastructure call support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.L.H/           Examiner, Art Unit 2153    
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153